DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ross (PGPUB: 20120185623).

Regarding claim 1. Ross teach a wireless device comprising: 
a serial bus (see Fig. 3, item 38 ); 
a radio-frequency (RF) module coupled to the serial bus, the RF module including a first device, the first device including a monitoring component configured to monitor the serial bus for first data transmitted to a second device coupled to the serial bus and configure the first device based on the first data (see Fig. 2-4, paragraph 58-60, The electronic system 30 can be, for example, a radio frequency (RF) system, such as the wireless device 11 of FIG. 2. For example, the first IC 31a can operate as a transceiver, the second IC 31b can operate as an envelope tracking module for a power amplifier, and the third IC 31c can operate as a front-end module for the transceiver. However, other implementations are possible; A master device (not illustrated in this figure) can use the SPI interface 38 to provide a command to the slave device 36. The command can include a slave address identifying the slave device 36 and a register identifier associated with a particular register of the registers 42 . The slave device 36 can use a register mapping table and the register identifier to locate the selected register, and can use the connections 44 to communicate with the selected register to execute the command).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/Primary Examiner, Art Unit 2667